Citation Nr: 1025752	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left back scar.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome with degenerative arthritic changes 
as residuals of a back injury. 

5.  Entitlement to an initial rating in excess of 10 percent for 
neurological impairment of the right lower extremity.

6. Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2004, April 2006, and January 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Atlanta Regional Office (RO) in Decatur, Georgia.

In July 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  The Veteran 
also testified before a Decision Review Officer (DRO) in July 
2005.  Transcripts of the hearings are of record.

The Veteran's appeal for an increased rating for his lumbar spine 
disability was initiated with respect to the assignment of a 20 
percent evaluation in the January 2007 rating decision.  In 
December 2009, the RO granted entitlement to service connection 
for neurological impairment of the right lower extremity as 
secondary to the spine disability, and assigned a separate 10 
percent rating, effective February 20, 2009.  The current 
diagnostic codes for rating disabilities of the spine provide for 
the assignment of separate ratings for associated objective 
neurologic abnormalities.  Therefore, the initial rating for the 
neurological impairment of the right lower extremity is 
considered part of the appeal for a higher rating for the lumbar 
spine disability and is properly before the Board.  

Similarly, the Court of Appeals for Veterans Claims (Court) has 
recently held that a request for TDIU, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.  In December 2008, while his claims for increased 
ratings were on appeal, the Veteran filed a formal claim for TDIU 
and was denied by the RO in a December 2009 rating decision.  
Although the Veteran has not filed a notice of disagreement with 
respect to the denial of TDIU benefits, as the claim for TDIU is 
considered part of the claims for increased ratings, it is 
properly before the Board.  

In October 2009, the Veteran withdrew the issue of entitlement to 
service connection for a right knee disability.  Therefore, this 
issue is not before the Board.

During his July 2009 hearing, the Veteran testified that he 
incurred bilateral tinnitus during service as a result of a 
rocket blast.  In addition, the August 2009 VA contract examiner 
diagnosed bilateral recurrent diagnosis and opined that it was at 
least as likely as not related to in-service acoustic trauma.  
The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to tinnitus has 
therefore been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left back 
scar; increased ratings for PTSD, a lumbar spine disability, and 
neurological impairment of the right lower extremity; and TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to 
active duty service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

The Veteran contends that he developed bilateral hearing loss due 
to acoustic trauma during service.   He testified at the July 
2009 hearing that noticed the onset of hearing loss following a 
rocket attack that also caused an injury to his back.  He also 
testified that hearing loss has continued since service and has 
worsened over time. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  
Service records are negative for treatment of hearing loss, but 
some worsening of the Veteran's hearing was noted upon the 
January 1971 separation examination when compared to the March 
1968 enlistment examination.  Furthermore, service personnel 
records establish that the Veteran participated in combat in 
Vietnam and was awarded the Purple Heart.  Where a Veteran 
engaged in combat, satisfactory lay evidence that an injury or 
disease was incurred in service will be accepted as sufficient 
proof of service connection where such evidence is consistent 
with the circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b) (West 2002).  Noise exposure, such as that 
described by the Veteran at his July 2009 hearing, is consistent 
with the circumstances of his service in Vietnam.  Thus, the sole 
question for consideration is whether the Veteran's current 
hearing loss is attributable to the in-service noise exposure.

The record contains competent evidence of current bilateral 
hearing loss.  Upon VA contract examination in August 2009, 
audiometric testing revealed hearing loss meeting the standards 
set forth under 38 C.F.R. § 3.385 and the Veteran was diagnosed 
with bilateral moderately severe sensorineural hearing loss.  The 
contract examiner also provided a medical opinion in support of 
the claim, finding that it was at least as likely as not that the 
Veteran's hearing loss was due to in-service acoustic trauma 
sustained following a mortar blast and exposure to weapons 
without hearing protection.  

The record therefore contains competent evidence of a current 
disability and a medical opinion linking the disability to an in-
service injury.  All three elements necessary for a grant of 
service connection have therefore been met, and service 
connection is warranted for the Veteran's bilateral hearing loss 
disability.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.  



REMAND

The Board finds that further development is necessary before a 
final decision can be rendered with respect to the other claims 
on appeal.  Initially, the Board notes that a considerable amount 
of evidence, both medical and lay, has been added to the record 
since the RO last adjudicated the claims in the April 2006 and 
November 2007 statements of the case (SOCs).  The vast majority 
of this evidence, including April, June, and August 2009 VA 
examinations, was not accompanied by waivers of initial AOJ 
adjudication and the Veteran has a right to have the evidence 
considered by the AOJ.  38 C.F.R. § 20.1304(c) (2009).  The 
claims must therefore be remanded for AOJ adjudication for 
consideration of the additional evidence. 

In an April 2009 statement, the Veteran identified all the 
private health care providers who have treated his lumbar spine 
disability.  While treatment records from most of these 
facilities are associated with the claims folder, there is no 
indication that records from Select Physical Therapy, Henry 
Medical Center, or Dr. Anne Marie McKenzie Brown at Emory-
Crawford Long Pain Center have been requested.  In addition, an 
October 2009 request for records from the Veteran's pain 
management physician, Dr. Femi Ogunyemi, was returned as 
undeliverable.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Therefore, upon remand, the Veteran 
should be contacted and asked to provide medical releases for the 
specified physicians to allow for the procurement of complete 
private treatment records.   

The Veteran testified during his July 2009 hearing that he was in 
receipt of disability compensation from the Social Security 
Administration (SSA) because of his PTSD.  The claims file does 
not reflect that any attempt has been made to obtain medical 
records from the SSA.  Therefore, the claims must be remanded, as 
efforts to obtain medical documentation from SSA are required, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

The Board also finds that the Veteran should be provided a VA 
examination to determine the current severity and symptomatology 
of his lumbar spine disability, including the current severity of 
any lower extremity neurological impairment.  Although the 
Veteran was provided a VA examination of his spine in April 2009, 
recent private treatment records indicate that he underwent 
surgery of his lumbar spine in August and September 2009.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, the Veteran's claim for entitlement to TDIU is 
inextricably intertwined with his claims for increased ratings.  
At the present time, the AOJ has not readjudicated the claims for 
increased ratings with consideration of all the evidence of 
record, nor has a disability rating been assigned to the 
Veteran's service-connected hearing loss.  The RO has also not 
yet adjudicated the claim to reopen service connection for 
tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
The Board also notes that the Veteran has not received 38 C.F.R. 
§ 3.159 notice on this claim to date.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. 
§ 3.159 notice letter addressing the type of 
evidence needed to substantiate a TDIU claim, 
as such action has not been accomplished to 
date.  

In this letter, request that the Veteran 
provide medical releases for VA to obtain 
relevant treatment records from Select 
Physical Therapy, Henry Medical Center, and 
Dr. Anne Marie McKenzie Brown at Emory-
Crawford Long Pain Center, or submit the 
records himself.  The Veteran should also be 
asked to provide a release for Dr. Femi 
Ogunyemi, to include a current address, or 
submit the records himself.  If the Veteran 
submits release forms, take the necessary 
steps to obtain these records.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

2.  SSA should be contacted, and all records 
of medical treatment associated with the 
grant of disability benefits should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Schedule the Veteran for a VA spine 
examination to determine the current severity 
of all manifestations of his lumbar spine 
disability, including right lower extremity 
neurological impairment.  The claims folder 
must be made available to and reviewed 
by the examiner.

The examination must include range of motion 
studies of the thoracolumbar spine.  In 
reporting the range of motion findings, the 
examiner must comment on the extent of any 
painful motion, functional loss due to pain, 
weakness, excess fatigability, and additional 
disability during flare-ups.  The examiner 
should further address whether, and if so to 
what extent, there is ankylosis of the 
thoracolumbar spine.  Finally, the examiner 
should discuss whether the Veteran's 
disability has resulted in doctor-
prescribed bedrest; if so, the examiner 
should address the frequency and duration of 
such bedrest in the past 12 months.

The examiner should also identify any 
evidence of neuropathy, in both lower 
extremities, due to the service-connected low 
back disability.  Any sensory or motor 
impairment in the lower extremities due to 
service-connected disability should be 
identified.  The examiner should provide an 
opinion with respect to any symptoms due to 
nerve root impingement as to whether they are 
mild, moderate, moderately severe, or 
severe.  

Finally, the examiner should provide an 
opinion concerning the impact of the 
Veteran's low back and related neurological 
disabilities on his ability to secure or 
follow a substantially gainful occupation.

The rationale for all opinions expressed 
should be provided in a typewritten report.

4.  Readjudicate the Veteran's claims of 
entitlement to service connection for a left 
back scar; increased ratings for PTSD, a 
lumbar spine disability, and neurological 
impairment of the right lower extremity; and 
TDIU, with consideration of all evidence, 
including that received since the April 2006 
and November 2007 SOCs.  

If one or more of the claims is/are not 
granted in full, issue a supplemental 
statement of the case (SSOC) and allow the 
Veteran a reasonable period of time in which 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


